EXHIBIT AMENDMENT NO.3 AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NO. 3 AND WAIVER, dated as of December 22, 2009 (this “Amendment”), to SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into among PGT Industries, Inc., a Florida corporation (the “Borrower”), UBS AG, Stamford Branch, as administrative agent (in such capacity, the “Administrative Agent”) and the Lenders party hereto, and amends the Second Amended and Restated Credit Agreement dated as of February 14, 2006 (as amended and as may be further amended, supplemented or otherwise modified from time to time, the “Credit Agreement”) entered into among the Borrower, the Guarantors party thereto, the institutions from time to time party thereto as lenders, UBS AG, Stamford Branch, as administrative agent, issuing bank and collateral agent, General Electric Capital Corporation and UBS Securities LLC, as co-documentation agents and the other agents party thereto.Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement. W I T N E S S E T H: Whereas, Section 11.02 of the Credit Agreement provides that the Credit Agreement may be amended, modified and waived from time to time; Whereas, the Borrower has requested that the Lenders and the Administrative Agent agree to amend the Credit Agreement as described below and the Lenders and the Administrative Agent are willing to so agree subject to the terms and conditions contained in this Amendment; Whereas, as a condition precedent to the effectiveness of certain amendments herein, the Borrower has agreed to prepay Term Loans in an amount equal to at least $17 million (minus fees and expenses); Now, therefore, in consideration of the premises and for other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties hereto hereby agree as follows: SECTION ONEAmendments. (a)Section 1.01 of the Credit Agreement is amended by including the following defined terms therein in appropriate alphabetical order: (i)“Additional Interest” shall mean 2.5% perannum which shall be capitalized and added to the unpaid principal amount of the Loans on the last day of each applicable fiscal quarter of the Borrower pursuant to Section 2.06; provided that Additional Interest may, at the option of the Borrower, be paid in cash on the last day of such applicable fiscal quarter.Notice of the making of such payment in cash shall be delivered to the Administrative Agent in writing, in the case of ABR Loans, one Business Day, and in the case of Eurodollar Loans, three Business Days, prior to the relevant Interest Payment Date.Notwithstanding anything to the contrary contained in this Agreement, Additional Interest shall not be taken into account for purposes of calculating the financial covenants set forth in Section 6.10 of this Agreement or any of the associated definitions when used therein or for purposes of any other references or uses of such financial definitions or the associated definitions in this Agreement.For all purposes of this Agreement, any and all references to “interest” when applied to the Loans shall be deemed to include Additional Interest, when and as applicable. (ii)“Amendment No. 3” shall mean Amendment No. 3 and Waiver to Second Amended and Restated Credit Agreement, which amends this Agreement, dated as of the Waiver Effective Date, among the Borrower, Holdings, the Subsidiary Guarantors and the Administrative Agent (with the consent of the Required Lenders and Extending Lenders). (iii)“Amendment No. 3 Effective Date” shall have the meaning set forth in Section 4(a) of Amendment No. 3. (iv)“Extending Revolving Lender Commitment” shall mean the Commitment of any Extending Revolving Lender and of any assignee of any such Tranche A-1 Revolving Lender who takes all or a portion of a Tranche A-1 Revolving Commitment of any such consenting Tranche A-1
